Citation Nr: 1040773	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  06-24 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia of 
the right patella with muscle atrophy, currently assigned a 20 
percent disability evaluation.

2.  Entitlement to an increased evaluation for a left knee 
strain, currently assigned a 10 percent disability evaluation.

3.  Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1972 to May 1979.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.  The Board remanded the case 
for additional development in September 2009, and the case has 
since been returned to the Board for appellate review.  

The issues of entitlement to an increased evaluation for 
chondromalacia of the right patella and for a left knee strain 
will be addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran manifested Level II hearing in his right and left 
ears.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing 
loss have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

Upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  Finally, the notice must provide examples of the types 
of medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or his 
entitlement to increased compensation.  However, the notice 
required by section 5103(a) need not be specific to the 
particular Veteran's circumstances; that is, VA need not notify a 
Veteran of alternative diagnostic codes that may be considered or 
notify of any need for evidence demonstrating the effect that the 
worsening of the disability has on the particular Veteran's daily 
life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice prior to the initial 
rating decision in January 2006.  Nevertheless, the RO did send 
the Veteran letters in October 2005 and March 2006, which 
informed him about the evidence necessary to substantiate his 
claim and the division of responsibilities in obtaining the 
evidence.  The Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.

In this regard, the Board notes that, while adequate notice 
provided to the Veteran was not given prior to the first agency 
of original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and certification 
of the Veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
Veteran's claim was readjudicated in a supplemental statement of 
the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification letter 
after decision and readjudicating the claim and notifying 
claimant of such readjudication in the statement of the case).  
The claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of his 
claim.  Viewed in such context, the furnishing of notice after 
the decision that led to this appeal did not compromise the 
essential fairness of the adjudication. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 
1369, 1373 (Fed. Cir. 2004).  The Veteran has had a "meaningful 
opportunity to participate effectively," Dingess/Hartman, and 
the Board finds that the present adjudication of the appeal will 
not result in any prejudice to the Veteran.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The notice letters notified the 
Veteran that, to substantiate a claim for increased compensation, 
the claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The notice also provided examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to obtain) 
that are relevant to establishing her or his entitlement to 
increased compensation.  Specifically, he was informed in the 
October 2005 letter of types of evidence that might show such a 
worsening, including statements from a doctor containing the 
physical and clinical findings; results of laboratory tests or x-
rays; the dates of examinations and tests; and, statements from 
other individuals who were able to describe from their knowledge 
and personal observations in what manner the disability had 
become worse.  The March 2006 letter also listed examples of 
evidence, which included information about on-going treatment, 
Social Security Administration determinations, statements from 
employers, and lay statements from people who have witnessed how 
the disability symptoms affect him.

The March 2006 letter also informed the Veteran that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  That letter also explained how 
effective dates were determined.

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the October 2005 letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary to 
support his claim, including that VA would request any pertinent 
records held by Federal agencies, such as military records, and 
VA medical records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2005 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the October 2005 letter stated that it was his 
responsibility to ensure that VA receives all requested records 
that are not in the possession of a Federal department or agency.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and medical records 
pertinent to the years after service are in the claims file and 
were reviewed by both the RO and the Board in connection with the 
Veteran's claim.  The Veteran has not identified any other 
outstanding records that are pertinent to his bilateral hearing 
loss.

In addition, the Veteran was afforded VA examinations in November 
2005 and November 2009 in connection with his claim for an 
increased evaluation for bilateral hearing loss.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the November 2009 VA examination obtained in 
this case is adequate, as it is predicated on a review of the 
claims file and all pertinent evidence of record as well as on a 
physical examination and fully addresses the rating criteria that 
are relevant to rating the disability in this case.

Moreover, the Compensation and Pension (C&P) hearing examination 
worksheets were revised to include a discussion of the effect of 
the Veteran's hearing loss disability on occupational functioning 
and daily activities. See Revised Disability Examination 
Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs 
Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009).  In 
Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States 
Court of Appeals for Veterans Claims (Court) held that in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report. Martinak, 21 Vet. App. at 
455.

In this case, the November 2009 VA examination does appear to 
have included questions regarding the effect of the appellant's 
hearing problems on his occupation and daily life.  In 
particular, the examiner noted that the Veteran had reported 
difficulty in understanding the spoken voice, unless he was 
looking at the speaker.  Moreover, in Martinak, the Court noted 
that even if an audiologist's description of the functional 
effects of the appellant's hearing disability was somehow 
defective, the appellant bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.  There have 
been no allegations of any prejudice caused by a deficiency in 
the examination here.  Indeed, the Veteran has been represented 
throughout the course of the appeal, yet the documents submitted 
do not contain any such assertion.

There is also no objective evidence indicating that there has 
been a material change in the severity of the Veteran's service-
connected disability since he was last examined. 38 C.F.R. § 
3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met. 38 
C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claim.  The Board concludes the Veteran 
was provided the opportunity to meaningfully participate in the 
adjudication of his claim and did in fact participate. Washington 
v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service. The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where VA's adjudication of an increased rating claim is lengthy, 
a claimant may experience multiple distinct degrees of disability 
that would result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
on that claim is made.  Thus, VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the claim 
and with the initial rating decision granting service connection 
would be most probative of the degree of disability existing at 
the time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found. Id.

The Veteran's bilateral hearing loss is currently assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed. Lindenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on an organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, as 
measured by puretone audiometric tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I for 
essentially normal hearing acuity through Level XI for profound 
deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of puretone 
audiometry tests.  The vertical line in Table VI (printed in 38 
C.F.R. § 4.85) represents nine categories of the percentage of 
discrimination based on a controlled speech discrimination test.  
The horizontal columns in Table VI represent 9 categories of 
decibel loss based on the puretone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.  The 
percentage evaluation is found from Table VII (in 38 C.F.R. § 
4.85 and the statement of the case) by intersecting the vertical 
column appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate for 
the numeric designation for the level for the ear having the 
poorer hearing acuity.  For example, if the better ear had a 
numeric designation of Level "V" and the poorer ear had a 
numeric designation of Level "VII" the percentage evaluation is 
30 percent. See 38 C. F. R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) further provide that when the 
puretone threshold is 30 decibels or less at 1,000 hertz and 70 
decibels or more at 2,000, the rating specialist will determine 
the Roman numeral designation for hearing impairment from either 
Table VI or VIa, whichever results in the higher numeral.  That 
numeral will then be evaluated to the next higher Roman numeral.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his 
bilateral hearing loss.  The November 2005 VA audiological 
evaluation revealed a pure tone threshold average of 38 decibels 
in the right ear and 44 decibels in the left ear.  Speech 
recognition was found to be 96 percent in the right ear and 88 
percent in the left ear.  These audiometric findings equate to 
Level I hearing in the right ear and Level II hearing in the left 
ear. See 38 C.F.R. § 4.85, Table VI.  When those values are 
applied to Table VII, it is apparent that the currently assigned 
noncompensable evaluation for the Veteran's bilateral hearing 
loss is accurate and appropriately reflects his bilateral hearing 
loss under the provisions of 38 C.F.R. § 4.85.

In addition, the November 2009 VA examination found the Veteran 
to have a pure tone threshold average of 44 decibels in the right 
ear and 49 decibels in the left.  His speech recognition was 84 
percent in the right ear and 88 percent in the left ear.  
These audiometric findings equate to Level II hearing in both 
ears. See 38 C.F.R. § 4.85, Table VI.  When those values are 
applied to Table VII, it is once again apparent that a 
compensable evaluation is not warranted for the Veteran's 
bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered whether a compensable evaluation 
for bilateral hearing loss is warranted under 38 C.F.R. § 4.86.  
However, the Veteran's disability does not meet the requirements 
of 38 C.F.R. § 4.86.  In this regard, the available audiometric 
findings do not show the Veteran to have puretone thresholds of 
55 decibels or more at each of the frequencies of 1,000, 2,000, 
3,000 and 4,000 hertz or a puretone threshold of 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000 hertz.  
Thus, the Board finds that the noncompensable evaluation is 
appropriate and that there is no basis for awarding an increased 
evaluation.

In reaching this decision, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the Veteran. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  However, in this case, the Board finds that the 
record does not show that the Veteran's service-connected 
bilateral hearing loss is so exceptional or unusual as to warrant 
the assignment of a higher rating on an extra-schedular basis. 
See 38 C.F.R. § 3.321(b)(1) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. See Thun v. 
Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  
Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization).

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected disability is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
assigned ratings with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  As 
discussed above, there are higher ratings available under 
Diagnostic Code 6100, but the Veteran's disabilities are not 
productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for 
an extraschedular evaluation for the Veteran's service-connected 
bilateral hearing loss under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 
22 Vet. App. 111 (2008).


ORDER

A compensable evaluation for bilateral hearing loss is denied.

REMAND

Reasons for Remand:  To ensure compliance with a prior remand and 
to afford the Veteran a VA examination.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim and requires VA to assist a claimant in 
obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

The Board previously remanded this case in September 2009, in 
pertinent part, to afford the Veteran a more recent VA 
examination in connection with his claims for an increased 
evaluation for his service-connected chondromalacia of the right 
patella and left knee strain.  In particular, the Board indicated 
that the examiner should report all signs and symptoms necessary 
for rating the disability, including the range of motion in 
degrees and the severity of any recurrent subluxation or lateral 
instability.  It was also noted that the examiner should comment 
on the presence of objective evidence of pain, excess 
fatigability, incoordination, and weakness, as well as any 
additional disability due to these factors.

Following the remand, the Veteran was afforded a VA joints 
examination in November 2009.  The examiner reviewed the claims 
file and performed a physical examination after which he did 
provide the range of motion of both knees in degrees and 
indicated that the both knees were stable.  However, he did not 
state whether there was any recurrent subluxation, nor did he 
address whether the Veteran had excess fatigability, 
incoordination, or weakness.  As such, the examiner did not 
comply with the directives of the September 2009 remand, and the 
medical evidence of record does not contain the findings 
necessary for evaluating the disabilities under the applicable 
rating criteria. 

The Court has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, a 
right to compliance with the remand orders." Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As such, compliance with the terms of 
the remand is necessary prior to further appellate review, and if 
not, "the Board itself errs in failing to ensure compliance." 
Id.  Therefore, the Board finds that a VA examination and medical 
opinion are necessary for the purpose of determining the severity 
and manifestations of the Veteran's service-connected knee 
disabilities.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1. The Veteran should be afforded a VA 
examination for the purpose of determining 
the current severity of his service-
connected chondromalacia of the right 
patella with muscle atrophy as well as his 
service-connected left knee strain.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the Veteran's service-connected 
knee disabilities. 

The examiner should report all signs and 
symptoms necessary for rating the 
disabilities, including the range of motion 
in degrees for both knees, and indicate 
whether there is any ankylosis; dislocated 
semilunar cartilage with frequent episodes 
of locking, pain, and effusion into the 
joint; or, the symptomatic removal of 
semilunar cartilage.  He or she should also 
address whether the Veteran has recurrent 
subluxation or lateral instability, and if 
so, comment as to whether such 
symptomatology is slight, moderate, or 
severe.  The presence of objective evidence 
of pain, excess fatigability, 
incoordination, and weakness should also be 
noted, as should any additional disability 
due to these factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  After completing the above action, the 
RO should conduct any other development as 
may be indicated as a consequence of the 
action taken in the preceding paragraph.

3.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


